DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment of claim 46 overcomes the issue of conditional limitations.  The objection of claim 49 and the 35 U.S.C. 112(b) rejection of claims 45-50 and 55-59 are withdrawn.  Amended claims 55-58 no longer invoke 35 U.S.C. 112(f) interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45-48, 50, and 55-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terada et al., US Pub No. 20170085827 (having support in PCT/JP2015/002611, filed May 25 2015).
As to claim 45 Terada discloses a method for processing media data, comprising: 
parsing a bitstream, and acquiring an electrical signal to be processed and an electro-optical transfer control parameter ([0037]; Fig. 2 and its description – a bitstream signal is obtained and parsed.  A second code value, or electro optical transfer control parameter, is determined based on luminance range and display device brightness range);
performing electro-optical transfer on the electrical signal according to the electro-optical transfer control parameter, to obtain an optical signal intensity of the transferred optical signal ([0040]); and
controlling a display device at destination end to display according to the optical signal intensity of the optical signal (Fig. 4B and its description);
wherein acquiring the electro-optical transfer control parameter comprises: acquiring an optical signal intensity of the optical signal carried in the electrical signal and a display brightness of the display device at destination end; and determining the electro-optical transfer control parameter according to the optical signal intensity of the optical signal carried in the electrical signal and the display brightness of the display device at destination end ([0037]-[0040] – luminance range (optical intensity) of the signal and display brightness are determined, and the second code is based on these values);
wherein acquiring the optical signal intensity of the optical signal carried in the electrical signal and the display brightness of the display device at destination end comprises: acquiring a maximum optical signal intensity and a minimum optical signal intensity carried in the electrical signal ([0037] – luminance range of the signal is a measure of maximum and minimum optical signal intensity); and acquiring a maximum brightness and a minimum brightness of the display device at destination end ([0037] – luminance range of the display is a measure of maximum and minimum brightness); and
wherein determining the electro-optical transfer control parameter according to the optical signal intensity of the optical signal carried in the electrical signal and the display brightness of the display device at destination end comprises: determining the electro-optical transfer control parameter according to the maximum optical signal intensity and the minimum optical signal intensity of the optical signal carried in the electrical signal as well as the maximum brightness and the minimum brightness displayed by the display device at destination end ([0037]-[0040]; [0104]-[0105] – optical luminance range, which includes maximum and minimum signal intensities, and the display luminance range, which include maximum and minimum display brightness, dictate the electro optical transfer control parameter when converting the input signal).

As to claim 46 Terada discloses that performing electro-optical transfer on the electrical signal according to the electro-optical transfer control parameter, to obtain an optical signal intensity of the transferred optical signal comprises: determining  that the electrical signal intensity of the electrical signal is greater than a predetermined threshold; and in response to determining that the electrical signal intensity of the electrical signal is greater than the predetermined threshold, performing electro-optical transfer on the electrical signal intensity of the electrical signal with the electro-optical transfer control parameter to obtain an optical signal intensity of the optical signal corresponding to the electrical signal intensity of the electrical signal ([0127]).

As to claim 47 Terada discloses that acquiring the electro-optical transfer control parameter further comprises acquiring the electro-optical transfer control parameter signalled in the bitstream ([0037]-[0040] – the control parameter is obtained from information sent in the bitstream).

As to claim 48 Terada discloses  acquiring the electro-optical transfer control parameter signalled in the bitstream comprises acquiring the electro-optical transfer control parameter signalled in a parameter set data unit in the bitstream ([0037] – information in the video stream is a parameter set data of the bitstream).

As to claim 50 Terada discloses: before controlling the display device at destination end to display according to the optical signal intensity of the optical signal, the method further comprises: performing gamma correction on the optical signal ([0116] – gamma curve settings occur prior to display of content).

As to claim 55 see rejection of claim 45.  Terada further discloses a media data processing apparatus, comprising: a processor: and a non-transitory computer-readable storage medium for storing instructions which, when executed by the processor, cause the processor to perform ([0183]).

As to claims 56-58 see rejection of claims 46-48, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Boyce, US Pub No. 20120230429.

As to claims 49 and 59 Terada fails to disclose that the electro-optical transfer control parameter signalled in the supplementary enhancement information data unit overwrites the electro-optical transfer control parameter signalled in the parameter set data unit and/or the electro-optical transfer control parameter signalled in the system layer data unit, and wherein the electro-optical transfer control parameter signalled in the parameter set data unit overwrites the electro-optical transfer control parameter signalled in the system layer data unit.
However, in an analogous art, Boyce discloses a parameter signalled in the supplementary enhancement information data unit overwrites a parameter signalled in the parameter set data unit ([0042]-[0043]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Terada with the teachings of Boyce, the rationale being to ensure that the control parameter is properly parsed by the receiver when redundant information is present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423